 Case 1:19-mc-00290-LPS Document 32 Filed 05/29/20 Page 1 of 1 PageID #: 478




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 OI EUROPEAN GROUP B.V.,

               Plaintiff,

        v.                                                 C.A. No. 19-mc-290-LPS

 BOLIVARIAN REPUBLIC OF VENEZUELA,

               Defendant.



                                ENTRY OF APPEARANCE

       PLEASE TAKE NOTICE that Stephen C. Childs of Abrams & Bayliss LLP hereby enters

his appearance in the above-captioned action on behalf of defendant Bolivarian Republic of

Venezuela. This Entry of Appearance is made without prejudice to any motion, objection,

argument, or defense of the aforementioned.

                                              Respectfully submitted,

                                               /s/ Stephen C. Childs
                                              Stephen C. Childs (#6711)
                                              ABRAMS & BAYLISS LLP
                                              20 Montchanin Road, Suite 200
                                              Wilmington, Delaware 19807
                                              (302) 778-1000
                                              childs@abramsbayliss.com

                                              Attorneys for Defendant Bolivarian Republic of
 Dated: May 29, 2020                          Venezuela
